NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3423-18T1

EKATERINA TOLSTOGUZOVA,

          Plaintiff-Respondent,

v.

ARTEM ANTOSHKIN,

     Defendant-Appellant.
________________________________

                   Argued telephonically April 2, 2020 –
                   Decided May 20, 2020

                   Before Judges Alvarez and Suter.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hudson County,
                   Docket No. FM-09-2225-17.

                   Artem Antoshkin, appellant, argued the cause pro se.

                   Michael H.             Nieschmidt            argued        the     cause       for
                   respondent.

PER CURIAM
      Defendant Artem Antoshkin appeals, pro se, from the February 27, 2019

Final Judgment of Divorce (FJOD). We affirm.

                                     I.

      Defendant and plaintiff Ekaterina Tolstoguzova were married in July

2009. They have two children: one born in 2014 and another in 2016. Defendant

moved to Idaho. Plaintiff filed for divorce in 2017. The trial court entered

multiple case management and discovery orders.            In November 2018,

defendant's answer and counterclaim were stricken, and the case proceeded by

a default proof hearing in January 2019. The FJOD was entered on February

27, 2019, with supporting findings of fact, credibility determinations and

conclusions of law entered the same date.

      The FJOD ordered the parties to share joint legal custody of the children.

Plaintiff was awarded residential custody. Defendant was ordered to participate

in "reunification therapy" with his children "due to the period of approximately

two years during which there has been extremely limited and nominal in person

and video contact." The court appointed a specific therapist "to serve as the

reunification therapist." Defendant was ordered to pay the costs associated with

the therapy. The FJOD directed the parties to "seek the reunification therapist's

recommendations regarding [d]efendant's access to, contact with and parenting


                                                                         A-3423-18T1
                                          2
time with [the children]." Notwithstanding that, the FJOD provided the parties

could agree to "mutually agreed upon parenting time [with the children]" with a

"mutually agreeable supervisor." In addition, and effective upon entry of the

FJOD, defendant "shall have phone/video contact [with the children] one day

per week on Wednesday" at certain times. If the parties could not agree on

parenting time after completion of the reunification therapy, defendant could

file a motion with the court.

      The FJOD required defendant to pay child support based on the Child

Support Guidelines. His income was imputed "based upon his education, skills,

prior employment, and testimony of [p]laintiff's vocational expert."

      The parties were each to receive fifty percent of the marital assets.

Plaintiff retained sole ownership of former marital residence and was to pay

defendant fifty percent of the net equity using a specific fair market value that

was set forth in the FJOD. There were other provisions regarding all of the

parties' property, including their businesses.

      Defendant's appellate brief includes three point headings in the Table of

Contents. These are:

            I. BOTH PARTIES MUTUALLY AGREED TO
            LEGALLY SEPARATE, BUT THE TRIAL COURT
            ERRORED [sic] IN GRANTING A FAIR FINAL
            JUDGEMENT [sic] OF DIVORCE TO BOTH

                                                                         A-3423-18T1
                                        3
             PARTIES      AND,    THEREFORE,      ARTEM
             ANTOSHKIN (APPELLANT) IS STILL UNABL [sic]
             ETO [sic] REUNITE WITH HIS CHILDREN.

             II. THE TRIAL CORT [sic] ALSO ERRORED [sic] IN
             CORRECTLY CALCULATING THE EQUAL
             DISTRIBUTION OF ASSETS, THE CORUNT [sic]
             DOUBLE COUNTED THE SAME LOAN THAT
             EKATERINA TOLSTOGUZOVA TOOK AND
             ERRORED [sic] PROPERLY ASSIGNING THE
             CHILD SUPPORT.

             III. THE TRIAL COURT ERRORED [sic] IN
             PROPERLY    HANDLING   THE  PARENTING
             RESONSIBILITIES  [sic] BETWEEN   BOTH
             PARENTS. CURRENTLY AS THE FATHER I AM
             BLOCKED BY EKATERINA FROM ANY AND ALL
             INTERACTIONS WITH MY KIDS.

       In his preliminary statement, defendant argues he is unable to reunite with

his children. He contends the trial court decision was wrong as a matter of law

because it was entered following a default because he "refused" to supply

answers to questions, some of which he considered to be improper. Defendant

disagreed with the appraisal of their marital property. He contends the trial court

erred in calculating equitable distribution because the court "double counted"

the same loan and erred in determining child support and by imputing income to

him.    Defendant argues the trial court erred in allocating the "parenting

responsibilities" and that plaintiff blocked all his communications to the

children.

                                                                           A-3423-18T1
                                        4
      The argument portion of the brief states only the following: "[t]he Hudson

Trial court erred in granting Final Judgment of Divorce without reconciling and

evaluating all the facts and issues." Defendant did not make any legal argument

in support of the three point headings, cite any cases, explain how the court

abused its discretion, or why we should reverse the FJOD.

      We conducted oral argument on April 2, 2020, at defendant's request,

allowing defendant to explain why the trial court erred. He contended the main

error was that the trial court gave sole custody to plaintiff and that he did not

need therapy with his children. He also argued the trial court erred by imputing

income to him.

                                      II.

                                      A.

      A self-represented party is not "entitled to greater rights than are litigants

who are represented." Rubin v. Rubin, 188 N.J. Super. 155, 159 (App. Div.

1982). "Lack of familiarity with appellate court procedures is no excuse."

Miraph Enters., Inc. v. Bd. of Alcoholic Beverage Control, Paterson, 150 N.J.

Super. 504, 508 (App. Div. 1977).

      Our Rules require that an appellant's brief is to include legal argument.

Rule 2:6-2(a)(6) states in relevant part:


                                                                            A-3423-18T1
                                            5
            (a) Formal Brief. Except as otherwise provided . . . the
            brief of the appellant shall contain the following
            material, under distinctive titles, arranged in the
            following order:

                   ....

            (6) The legal argument for the appellant, which shall be
            divided, under appropriate point headings, distinctively
            printed or typed, into as many parts as there are points
            to be argued.

      The purpose of the appellate brief is to provide the court "an orderly and

considered presentation of the matter on appeal so that the court 'may have

before it such parts of the record and such legal authorities as will be of help in

arriving at a proper determination.'" Hayling v. Hayling, 197 N.J. Super. 484,

488-489 (App. Div. 1984) (quoting Abel v. Elizabeth Bd. of Works, 63 N.J.

Super. 500, 509 (App. Div. 1960)). It is the responsibility of the parties to

provide the court with their arguments, the legal authority to support them and

then to cite to the portions of the record in support. See Spinks v. Twp. of

Clinton, 402 N.J. Super. 465, 474 (App. Div. 2008). "[F]ailure to address any

legal issues relevant to the permissible subject matter of [the] appeal plainly

amounts to the equivalent of failing to file a brief at all." Hayling, 197 N.J.

Super. at 489.




                                                                           A-3423-18T1
                                        6
      Because defendant failed to make any arguments in the legal section of

his brief, cite to the record, or cite to any legal authority, he has failed to show

how the trial court erred.     In fairness to the respondent, we cannot make

arguments for defendant or scour the record for errors he has not argued.

                                      B.

      Even were we to consider defendant's preliminary statement as his

arguments, he did not explain how the trial court abused its discretion by

entering the FJOD. We accord "great deference to discretionary decisions of

Family Part judges[,]" Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App.

Div. 2012), in recognition of the "family courts' special jurisdiction and

expertise in family matters[.]" N.J. Div. of Youth & Family Servs. v. M.C. III,

201 N.J. 328, 343 (2010) (quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)).

However, "[a] trial court's interpretation of the law and the legal consequences

that flow from established facts are not entitled to any special deference."

Hitesman v. Bridgeway, Inc., 218 N.J. 8, 26 (2014) (quoting Manalapan Realty,

L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995)).

      Defendant contends in his preliminary statement that the FJOD does not

permit him to reunite with his children. This statement is not consistent with

the terms of the FJOD. The FJOD requires defendant to attend "reunification


                                                                            A-3423-18T1
                                           7
therapy" with the children because of the length of his absence and their young

ages. The parties also can agree on parenting time with a "mutually agreeable

supervisor." Defendant is afforded weekly phone or video contact with the

children and he has access to the court for enforcement or modification upon

changed circumstances.

      Scheduling parenting time based upon a determination of children's best

interests is a matter of sound judicial discretion. See Abouzahr v. Matera-

Abouzahr, 361 N.J. Super. 135, 157 (App. Div. 2003). Defendant did not argue

there was an abuse of discretion—nor was there—given the age of the children

and the time since he last saw them. Defendant acknowledged in oral argument

he had not complied with the reunification provisions of the FJOD.

      Defendant objects to the trial court's order that imputed income to him for

purposes of calculating child support. The imputation of income, however, is a

decision left to the sound discretion of the trial court that is "not capable of

precise or exact determination[,] but rather require[es] a trial judge to

realistically appraise capacity to earn and job availability." Elrom v. Elrom, 439

N.J. Super. 424, 434 (App. Div. 2015) (alterations in original) (quoting Gnall v.

Gnall, 432 N.J. Super. 129, 158 (App. Div. 2013)).




                                                                          A-3423-18T1
                                        8
      The trial court relied upon the testimony of the vocational expert, who was

found to be credible. Defendant does not explain how the trial court abused its

discretion in doing so.

      Defendant's answer and counterclaim were stricken pursuant to Rules 5:1-

1 and 4:23-5, which then allowed the case to proceed by a proof hearing. See

R. 4:43–2(b). (1T9). Defendant was permitted to cross-examine witnesses, but

not to introduce affirmative proofs. This was consistent with the Rules. See

Chakravarti v. Pegasus Consulting Grp. 393 N.J. Super. 203, 210-11 (App. Div.

2007) (noting that a defaulting defendant has "relinquished the right to present

affirmative proofs . . . [but] cross-examination and argument should not

ordinarily be precluded").

      Affirmed.




                                                                         A-3423-18T1
                                       9